DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Emmons et al. (PG Pub 2014/0251266).

Regarding claim 1, Emmons teaches an intake valve rocker arm assembly (paragraph 43; figure 1, element 10; paragraph 46; NOTE: Paragraphs 46 and 54 explain that the intake and exhaust elements have slightly different numberings but are designed and operate the same.  Every effort has been made to use the correct numbers based on the system being claimed, even if the figures in the prior art only use one set of numbers.) selectively opening first and second intake valves (figure 2, elements 920 and 910, respectively; paragraph 50) and comprising:
a first intake rocker arm (figures 1 and 2, element 400; paragraph 44);
a valve bridge (figures 1 and 2, element 700) operably associated with the first intake rocker arm (paragraph 46) and including a main body (figure 2, element 710) and a lever rotatably coupled to the main body (figure 1, element 750; element 750 is circular and therefore can rotate within element 714), 
the main body configured to engage the first intake valve (figure 2, element 700/710 actuates 920; paragraphs 43-44), and 
the lever configured to engage the second intake valve (figures 2 and 3, element 750 actuates 910; paragraphs 43-44); and
a second intake rocker arm configured to selectively engage and rotate the lever to open the second intake valve (figures 1 and 3, element 300; paragraphs 43-44).

Regarding claim 2, Emmons teaches the assembly of claim 1, wherein the second intake rocker arm is coupled to the lever and configured to maintain constant contact therewith for dynamic stability (paragraph 85 and 53-58; figure 3, elements of 113 are actuated to maintain contact between 320 and 750).

Regarding claim 3, Emmons teaches the assembly of claim 1, wherein the second intake rocker arm is configured to selectively engage and rotate the lever to open the second intake valve and perform a late intake valve closing (LIVC) (paragraph 81).

Regarding claim 4, Emmons teaches the assembly of claim 1, wherein the first intake rocker arm includes a cylinder deactivation (CDA) capsule configured to move between an activated position and a deactivated position (paragraphs 51, 52, and 82; figure 2, elements 720, 730, 760, 744, 746, and 740 among others).

Regarding claim 5, Emmons teaches the assembly of claim 4, wherein in the activated position, the CDA capsule acts as a unitary body and transfers motion to the valve bridge (paragraphs 44 and 51; figure 2, elements 720, 730, 760, 744, 746, and 740 among others), and
wherein in the deactivated position, the CDA capsule is configured to collapse and absorb motion of the first intake rocker arm without transferring the motion to the valve bridge (paragraph 14, 52, and 82).

Regarding claim 6, Emmons teaches the assembly of claim 4, wherein the CDA capsule is hydraulically actuated between the activated position and the deactivated position (paragraph 52; figure 2, elements 510, 415, and 435, among others).

Regarding claim 7, Emmons teaches the assembly of claim 4, further comprising a hydraulic lash adjuster (HLA) assembly coupled between the first intake rocker arm and the valve bridge (paragraphs 48-52).

Regarding claim 8, Emmons teaches the assembly of claim 7, wherein the CDA capsule is in-line with the HLA assembly (paragraphs 48-52; figure 2, see all elements between 435 and 760).

Regarding claim 9, Emmons teaches an exhaust valve rocker arm assembly (paragraph 43; figure 1, element 10; paragraph 46; NOTE: Paragraphs 46 and 54 explain that the intake and exhaust elements have slightly different numberings but are designed and operate the same.  Every effort has been made to use the correct numbers based on the system being claimed, even if the figures in the prior art only use one set of numbers.) selectively opening first and second exhaust valves (figure 2, elements 820 and 810, respectively; paragraph 50) and comprising:
an exhaust rocker arm (figures 1 and 2, element 200; paragraph 44); and
a valve bridge (figures 1 and 2, element 600) operably associated with the rocker arm (paragraph 46) and including a main body (figure 2, element 610) and a lever rotatably coupled to the main body (figure 1, element 650; element 650 is circular and therefore can rotate within element 614), 
the main body configured to engage the first exhaust valve (figure 2, element 600/610 actuates 820; paragraphs 43-44), and 
the lever configured to engage the second exhaust valve (figures 2 and 3, element 650 actuates 810; paragraphs 43-44), 
wherein the lever is configured to engage the second exhaust valve to perform at least one of an internal exhaust gas recirculation (IEGR) event and an early exhaust valve opening (EEVO) event (paragraph 81).

Regarding claim 10, Emmons teaches an exhaust valve rocker arm assembly (paragraph 43; figure 1, element 10; paragraph 46; NOTE: Paragraphs 46 and 54 explain that the intake and exhaust elements have slightly different numberings but are designed and operate the same.  Every effort has been made to use the correct numbers based on the system being claimed, even if the figures in the prior art only use one set of numbers.) selectively opening first and second exhaust valves (figure 2, elements 820 and 810, respectively; paragraph 50) and comprising:
an exhaust rocker arm (figures 1 and 2, element 200; paragraph 44); and
a valve bridge (figures 1 and 2, element 700) operably associated with the rocker arm (paragraph 46) and including a main body (figure 2, element 610) and a lever rotatably coupled to the main body (figure 1, element 650; element 650 is circular and therefore can rotate within element 614), 
the main body configured to engage the first exhaust valve (figure 2, element 600/610 actuates 820; paragraphs 43-44), and 
the lever configured to engage the second exhaust valve (figures 2 and 3, element 650 actuates 810; paragraphs 43-44), 
wherein the exhaust rocker arm includes a cylinder deactivation (CDA) capsule configured to move between an activated position and a deactivated position (paragraphs 51, 52, and 82; figure 2, elements 620, 630, 660, 644, 646, and 640 among others).

Regarding claim 11, Emmons teaches the assembly of claim 10, wherein in the activated position, the CDA capsule acts as a unitary body and transfers motion to the valve bridge (paragraphs 44 and 51; figure 2, elements 620, 630, 660, 644, 646, and 640 among others), and
wherein in the deactivated position, the CDA capsule is configured to collapse and absorb motion of the exhaust rocker arm without transferring the motion to the valve bridge (paragraph 14, 52, and 82).

Regarding claim 12, Emmons teaches the assembly of claim 10, wherein the CDA capsule is hydraulically actuated between the activated position and the deactivated position (paragraph 52; figure 2, elements 510, 215, and 235, among others).

Regarding claim 13, Emmons teaches the assembly of claim 10, further comprising a hydraulic lash adjuster (HLA) assembly coupled between the exhaust rocker arm and the valve bridge (paragraphs 48-52).

Regarding claim 14, Emmons teaches the assembly of claim 13, wherein the CDA capsule is in-line with the HLA assembly (paragraphs 48-52; figure 2, see all elements between 235 and 660).

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. 

Regarding applicant’s argument that element 750 is not a lever rotatably coupled to the valve bridge, the examiner disagrees.  The broadest reasonable interpretation of two pieces being rotatably coupled is  the two pieces being “coupled and able to rotate with respect to one another.  Similarly, element 750 connected at the distal end 320 a rocker arm 300, which acts as a lever and is connected to the valve bridge 700 by element 750.  Therefore element 750 is part of the lever that is coupled to the valve bridge and able to be rotated, which meets the broadest reasonable interpretation of the claim language.  See MPEP 2111.01 (II) which states “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  In this case, the claim language cannot be limited to only interpret the lever as only being able to be rotated on a particular axis at a particular location with respect to the rocker arm or valve bridge.  Therefore, using the broadest reasonable interpretation of the language in the claim, Emmons reads on the claims as written.  The fact that Emmons makes no mention of a lever is not relevant when one of ordinary skill in the art would recognize that elements 300/320/750 would act as a lever using the ordinary definition of a lever.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                 


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747